In consolidated tax certiorari proceedings, the petitioners appeal from a judgment of the Supreme Court, Rockland County (Sullivan, J.), entered May 21, 1985, which dismissed their petitions on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioners’ present contentions, the record reveals that their appraiser, in valuing the subject property, made numerous adjustments to comparable parcels which were not accompanied by the requisite facts, figures and calculations in either the appraisal or the expert testimony (see, 22 NYCRR 202.59 [g] [2]). This obvious failure to specify *87and quantify the aforementioned adjustments vitiated the probative value of the appraisal (see, Matter of Rusciano & Son Corp. v Roche, 118 AD2d 861; Matter of Resort HFA v Finance Admin., 81 AD2d 617, appeal withdrawn 54 NY2d 760; Matter of Stoneleigh Parkway v Assessor of Town of Eastchester, 73 AD2d 918, lv denied 49 NY2d 705; see also, Matter of County Dollar Corp. v City of Yonkers, 97 AD2d 469, lv dismissed 61 NY2d 759, rearg denied 61 NY2d 905; Matter of Peck v Obenhoff, 84 AD2d 633). Hence, the petitioners failed to sustain their initial burden of demonstrating an overassessment (see generally, Matter of Barnum v Srogi, 54 NY2d 896; Matter of Metropolitan Life Ins. Co. v Tax Commn. of City of N. Y. 85 AD2d 525, affd 57 NY2d 964, rearg denied 58 NY2d 824; Matter of Rock-Time, Inc. v Finance Adm’r of City of N. Y., 75 AD2d 626, appeal dismissed 53 NY2d 704), and the petitions were properly dismissed. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.